Exhibit 99.10(d) FORUM FUNDS Rule 18f-3 Multi-Class Plan APPENDIX A Fund Share Class Date Adopted Date(s) Amended Absolute Strategies Fund Institutional 03/24/2005 06/24/2009 R1 03/24/2005 06/24/2009 Auxier Focus Fund2 A 09/14/2004 06/24/2009 Investor 09/14/2004 06/24/2009 Brown Advisory Core International Fund Institutional 08/01/2002 06/24/2009 Brown Advisory Flexible Value Fund Institutional 08/06/20063 06/24/2009 A 08/06/2006 06/24/2009 Brown Advisory Growth Equity Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Brown Advisory Intermediate Income Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Brown Advisory Maryland Bond Fund Institutional 08/01/2002 06/24/2009 Brown Advisory Opportunity Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Brown Advisory Small Cap Fundamental Value Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Brown Advisory Small Cap Growth Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 D 08/01/2002 06/24/2009 Brown Advisory Small Cap Value Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Brown Advisory Value Equity Fund Institutional 08/01/2002 06/24/2009 A 08/01/2002 06/24/2009 Dover Long/Short Sector Fund Institutional 08/21/2007 06/24/2009 Investor4 08/21/2007 06/24/2009 Golden Large Cap Core Fund Institutional 06/08/2005 06/24/2009 Investor 06/08/2005 06/24/2009 Golden Small Cap Core Fund Institutional 06/08/2005 06/24/2009 Investor 06/08/2005 06/24/2009 Grisanti Brown Value Fund I Shares 12/28/2007 06/24/2009 Investor 12/28/2007 06/24/2009 Lou Holland Growth Fund A Shares 10/08/2009 C Shares 10/08/2009 Institutional Shares 10/08/2009 Investor Shares 10/08/2009 Liberty Street Horizon Fund Institutional 04/20/2007 06/24/2009 A 04/20/2007 06/24/2009 C 03/24/2005 06/24/2009 Merk Hard Currency Fund Investor 03/24/2005 06/24/2009 Merk Asian Currency Fund Investor 02/07/2008 06/24/2009 Waterville Large Cap Value Fund Institutional Shares 10/08/2009 Investor Shares 10/08/2009 -A-2- Merk Hard Currency Fund Investor 03/24/2005 06/24/2009 Merk Asian Currency Fund Investor 02/07/2008 06/24/2009 Waterville Large Cap Value Fund Institutional Shares 10/08/2009 Investor Shares 10/08/2009 1 Class A shares and Class C shares were converted into Class R shares on or about August 1, 2008 and July 31, 2009, respectively. 2 C Shares of Auxier Focus Fund were converted into Investor Shares on or about August 27, 2008 and the Fund’s Rule 18f-3 Multi-Class Plan was amended at that time to reflect the elimination of the C Shares. 3 On or about November 13, 2008, the Flag Investors – Equity Opportunity Fund was reorganized as the Brown Advisory Flexible Value Fund.Prior to the reorganization, on August 8, 2006, the Flag Investors – Equity Opportunity Fund adopted the Fund’s original rule 18f-3 Multi-Class Plan.Following the reorganization, on February 12, 2009, an amended Rule 18f-3 Multi-Class Plan was adopted for the Brown Advisory Funds, including the Brown Advisory Flexible Value Fund. 4 A shares of Dover Long/Short Sector Fund were converted into Investor Shares on or about June 13, 2008 and the Fund’s Rule 18f-3 Multi-Class plan was amended at that time to reflect the elimination of A shares. - A-1 - FORUM FUNDS Rule 18f-3 Multi-Class Plan APPENDIX B Fund Class Exchange Option(s) Absolute Strategies Fund Institutional Absolute Funds - Institutional5 Investor Brown Advisory Funds6 Institutional Brown Advisory Funds – Institutional7 A Brown Advisory Funds – A D Golden Funds8 Institutional Golden Funds – Institutional Investor Golden Funds - Investor Merk Hard Currency Fund Institutional Merk Funds9 - Institutional Investor 5 For purposes of this Appendix B, the term “Absolute Funds” is defined to mean any series of the Trust advised by Absolute Investment Advisors LLC or an entity controlling, controlled by or under common control with Absolute Investment Advisors LLC. 6 For purposes of this Appendix B, the term “Brown Advisory Funds” is defined to mean all series of the Trust advised by Brown Investment Advisory Incorporated or an entity controlling, controlled by or under common control with Brown Investment Advisory Incorporated. 7 Holders of Institutional Shares and A Shares of a Brown Advisory Fund may exchange such Shares for the Shares of another Brown Advisory Fund that does not offer Shares of different classes. 8 For purposes of this section 5, the term “Golden Funds” is defined to mean all series of the Trust advised by Golden Capital Management, LLC or an entity controlling, controlled by or under common control with Golden Capital Management, LLC. 9 For purposes of this section 5, the term “Merk Funds” is defined to mean all series of the Trust advised by Merk Investments, LLC or an entity controlling, controlled by or under common control with Merk Investments, LLC. -B-1-
